          Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 1 of 30




GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: STEVEN J. KOCHEVAR
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: (212) 637-2715
Facsimile: (212) 637-2717
E-mail: steven.kochevar@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
IN RE:                                                 :   DECLARATION OF
                                                       :   STEVEN J. KOCHEVAR
LETTERS ROGATORY FOR                                   :
INTERNATIONAL JUDICIAL                                 :
ASSISTANCE FROM THE NATIONAL :                             M 93
CIVIL COURT OF ORIGINAL                               :
JURISDICTION NO. 68, BUENOS AIRES, :
ARGENTINA IN THE MATTER OF                            :
PUGIBET FEVRIER JACQUELINE                            :
MARIE JEANNE S/S SUCESION                             :
TESTAMENTARIA                                         :
-------------------------------------------------------x

                 I, Steven J. Kochevar, pursuant to 28 U.S.C. § 1746, declare as follows:

                 1.       I am an Assistant United States Attorney in the Office of the United States

Attorney for the Southern District of New York, counsel for the United States of America (the

“Government”). I make this declaration upon information and belief based upon the attached

exhibits and communications with personnel in the United States Department of Justice, to which

a letters rogatory has been transmitted for execution. I make this declaration in support of the
          Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 2 of 30




Government’s request, pursuant to 28 U.S.C. ' 1782(a), 1 for an order appointing me as a

Commissioner for the purpose of obtaining information from Brown Brothers Harriman & Co.

Bank.

                2.      In connection with a proceeding captioned “Matter of Pugibet Fevrier

Jacqueline Marie Jeanne S/S Sucesion Testamentaria,” and pending in the National Civil Court

of Original Jurisdiction No. 68, Buenos Aires, Argentina (the “Argentine Court”), the Argentine

Court issued a letters rogatory seeking information from Brown Brothers Harriman & Co. Bank.

A true and correct copy of the letters rogatory (with certain information redacted in this publicly

filed version for reasons of protecting personal privacy) is attached hereto as Exhibit A. The

information redacted in Exhibit A will not be redacted from the version of the letters rogatory

that will be served on Brown Brothers Harriman & Co. Bank.



     1
         Section 1782(a) provides, in pertinent part, as follows:

                The district court of the district in which a person resides or is found
                may order him to give his testimony or statement or to produce a
                document or other thing for use in a proceeding in a foreign or
                international tribunal, including criminal investigations conducted
                before formal accusation. The order may be made pursuant to a
                letter rogatory issued, or request made, by a foreign or international
                tribunal or upon the application of any interested person and may
                direct that the testimony or statement be given, or the document or
                other thing be produced, before a person appointed by the court. By
                virtue of his appointment, the person appointed has power to
                administer any necessary oath and take the testimony or statement.
                The order may prescribe the practice and procedure, which may be
                in whole or part the practice and procedure of the foreign country or
                the international tribunal, for taking the testimony or statement or
                producing the document or other thing. To the extent that the order
                does not prescribe otherwise, the testimony or statement shall be
                taken, and the document or other thing produced, in accordance with
                the Federal Rules of Civil Procedure.


                                                   2
        Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 3 of 30




               3.     An undated draft of a subpoena (again with certain private information

redacted), addressed to Brown Brothers Harriman & Co. Bank, Attention: Mr. Gerard Monusky,

Senior Counsel, 140 Broadway, New York, NY 10005, which the Government intends to serve

upon my appointment as Commissioner, is attached hereto as Exhibit B.

               4.     To assist the Argentine Court in obtaining the requested information, I

respectfully request that this Court appoint me as Commissioner as proposed in the ex parte

order attached hereto as Exhibit C. No previous application for the relief sought herein has been

made.

               I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge and belief.

               WHEREFORE, the United States respectfully requests that this Court enter the

attached Order.

Dated: New York, New York

November 5, 2018

                                                       /s/ Steven J. Kochevar
                                                      STEVEN J. KOCHEVAR
                                                      Assistant United States Attorney




                                                 3
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 4 of 30




EXHIBIT A
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 5 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 6 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 7 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 8 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 9 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 10 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 11 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 12 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 13 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 14 of 30




EXHIBIT B
                     Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 15 of 30
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________ Districtofof
                                                                             New  York
                                                                               __________

IN RE: LETTER ROGATORY FOR INTERNATIONAL                                      )
JUDICIAL ASSISTANCEPlaintiff
                    FROM THE NATIONAL CIVIL                                   )
COURT OF ORIGINAL JURSIDICTION
                      v.       NO. 68,                                        )        Civil Action No. M 93
BUENOS AIRES, ARGENTINA, IN THE MATTER OF
                                                                              )
PUGIBET FEVRIER JACQUELINE MARIE JEANNE S/S
SUCESION TESTAMENTARIA
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Brown Brothers Harriman & Co. Bank, Attn: Mr. Gerard Monusky, Senior Counsel
        140 Broadway, New York, NY 10005
                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Pursuant to the letter rogatory attached as Rider A, please provide documentation relating to any accounts in
            which Ms. Jacqueline Marie Jeanne Pugibet Fevrier had an interest.


 Place: U.S. Attorney's Office, Southern District of New York                           Date and Time:
           86 Chambers Street, 3rd Floor, New York, NY 10007


     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) U.S.A. on behalf of
National Civil Ct. of Original Jurisdiction No. 68 Buenos Aires, Argentina , who issues or requests this subpoena, are:
 Steven J. Kochevar, Assistant United States Attorney, U.S. Attorney's Office for the Southern District of New York,
 86 Chambers Street, 3rd Floor, New York, NY 10007. Email: steven.kochevar@usdoj.gov. Tel.: 212-637-2715
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 16 of 30
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. M 93

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)            Brown Brothers Harriman & Co. Bank

on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
                      Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 17 of 30
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 18 of 30




        Rider A
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 19 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 20 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 21 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 22 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 23 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 24 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 25 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 26 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 27 of 30
Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 28 of 30




EXHIBIT C
         Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 29 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
IN RE:                                                :   EX PARTE ORDER
                                                      :
LETTER ROGATORY FOR                                   :   M 93
INTERNATIONAL JUDICIAL                                :
ASSISTANCE FROM THE NATIONAL :
CIVIL COURT OF ORIGINAL                               :
JURISDICTION NO. 68, BUENOS AIRES, :
ARGENTINA IN THE MATTER OF                            :
PUGIBET FEVRIER JACQUELINE                            :
MARIE JEANNE S/S SUCESION                             :
TESTAMENTARIA                                         :
----------------------------------------------------x

                  WHEREAS, the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, on behalf of the National Civil

Court of Original Jurisdiction No. 68, Buenos Aires, Argentina, is seeking to obtain information

from Brown Brothers Harriman & Co. Bank, in New York, New York, for use in connection

with a judicial proceeding pending in that court captioned “Matter of Pugibet Fevrier Jacqueline

Marie Jeanne S/S Sucesion Testamentaria”;

                  NOW THEREFORE, it is hereby ORDERED, pursuant to 28 U.S.C. ' 1782(a)

and Rule 28(a) of the Federal Rules of Civil Procedure, that Steven J. Kochevar, Assistant

United States Attorney, Southern District of New York, be and hereby is appointed as

Commissioner, to take such lawful steps as are necessary to obtain information from Brown

Brothers Harriman & Co. Bank and to submit said information to the United States Attorney for

the Southern District of New York for transmission to the United States Department of Justice or

its designee.
       Case 1:18-mc-00507-RWS Document 3 Filed 11/05/18 Page 30 of 30



             IT IS FURTHER ORDERED that the United States Attorney’s Office shall serve

Brown Brothers Harriman & Co. Bank with a copy of this Order and the accompanying

documents.



Dated: New York, New York
       ____________ ____, 2018


                                         _________________________________
                                         UNITED STATES DISTRICT JUDGE




                                            2
